     Case 4:20-cv-01113-SWW-ERE Document 35 Filed 03/16/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

TONY M. RUIZ,
ADC #157474                                                                  PLAINTIFF

V.                         CASE NO. 4:20-CV-1113-SWW-BD

LEMARCUS DAVIS, et al.                                                   DEFENDANTS

                                        ORDER

      The Court has received a Recommendation from Magistrate Judge Beth Deere to

grant Defendant Stewart’s motion for summary judgment. The parties have not filed

objections to the Recommendation.

      After careful review, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects. Defendant

Stewart’s motion for summary judgment (Doc. No. 22) is GRANTED. Claims against

Defendant Stewart are DISMISSED, without prejudice.

      IT IS SO ORDERED, this 16th day of March, 2021.


                                                   /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
